DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response dated 4/21/2022 is acknowledged and appreciated.  The claim amendments have been considered and place the remaining claims in condition for allowance.  With respect to claim 1, Applicant’s arguments regarding the horizontally-disposed elongated circuit board and it functioning as a structural member of the gondola is persuasive and the corresponding rejection(s) are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 The last line of claims 5, 13 and 18 is changed from:
“and stores data corresponding the facial features.”
To:
“and stores data corresponding to the facial features.”


Allowable Subject Matter
Claims 1-19, 22 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art fails to teach or make obvious, including all the limitations of claim 1, that the gondola includes a horizontally-disposed elongated circuit board that functions as a structural member of the gondola.  With respect to claim 11, the closest prior art fails to teach or make obvious, including all the limitations of claim 11, means for detecting movement of at least one of the facial features of the specific user and to generate a control signal that causes the blimp to follow the user so as to move to a predetermined distance and orientation from the at least one of the facial features of the specific user.  With respect to claim 18, the closest prior art fails to teach or make obvious, including all the limitations of claim 18, that the ground processor is configured to execute a training session in which a specific user stands in front of the blimp and the ground processor detects facial features of the specific user from video data received from the blimp and stores data corresponding to the facial features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641